—Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered March 31, 2000, as amended April 6, 2000, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of 3x/2 to 7 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. Evidence properly credited by the jury clearly established defendant’s possession of the weapon at issue, and defendant’s acquittal of other charges does not warrant a different conclusion (see People v Rayam, 94 NY2d 557).
The record does not establish that defendant’s sentence was based on any improper criteria and we perceive no basis for reducing the sentence. Concur — Nardelli, J.P., Andrias, Saxe, Ellerin and Lerner, JJ.